Citation Nr: 1110848	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depression, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for PTSD with depression.  In July 2010, the Veteran testified before the Board at a hearing held at the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition of the claim. 

The Board finds that remand for an additional VA examination is needed.  At his July 2010 hearing before the Board, the Veteran stated that the severity of his PTSD had worsened since the date of the last examination.  Specifically, the Veteran stated that since the last examination, his closest friend passed away, causing his depression to deepen, and his irritability and tendency to isolate himself has increased.  The Veteran also strongly felt that his previous examination did not clearly capture his mental state.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the October 2008 VA examination in not unduly remote, because there may have been a significant change in the Veteran's service-connected PTSD since that examination that could have an effect on the rating assigned, a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a psychiatric examination with a VA examiner who has not previously examined him to determine the current severity of his service-connected PTSD.  The examiner should review the claims folder and should note that review in the report.  All signs and symptoms of the service-connected PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning, and specifically opine as to whether the Veteran's PTSD renders him unemployable.  The rationale for all opinions must be explained in detail.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


